t c memo united_states tax_court agostinho dias reis petitioner v commissioner of internal revenue respondent docket no filed date agostinho dias reis pro_se tyrone j montague for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in additions to and accuracy-related_penalty on petitioner's federal_income_tax year deficiency dollar_figure big_number additions to tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number -- dollar_figure the issue remaining for decision is whether petitioner is entitled for to deduct under sec_165 a theft_loss in the amount of dollar_figure we hold that he is not findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner lived in new york new york he filed his federal_income_tax returns for and on date in the law firm of stanley r stern p c stanley r stern p c hired petitioner who is an attorney pursuant to an arrangement that included provisions for petitioner's compensa- tion all earned legal fees to which petitioner was entitled during for his work on behalf of clients of and other attorneys with stanley r stern p c were set_aside escrowed funds in an escrow account escrow account established by stanley r stern mr stern for those funds and other funds petitioner did not have the authority to withdraw the escrowed funds or any other funds from the escrow account except as discussed below when petitioner needed money he all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure typically asked mr stern to give him a portion of the escrowed funds and mr stern promptly complied with those requests on or about date stanley r stern p c merged with another law firm merger and became known as stern sherman tamsen the firm petitioner continued to work for the firm under the same arrangement that he had had with stanley r stern p c although his responsibilities were reduced at the time of the merger the escrowed funds to which petitioner was entitled equaled dollar_figure on date petitioner asked mr stern for those escrowed funds mr stern did not comply with that request and petitioner did not receive the escrowed funds during or any other year because those funds were stolen by third parties during the year at issue petitioner was a cash_basis taxpayer he did not report the dollar_figure of escrowed funds as income in his or any other federal_income_tax return that he filed and he did not pay any federal_income_tax on those funds in or any other year opinion petitioner has the burden of proving that he is entitled to the deduction that he is claiming under sec_165 see rule a 290_us_111 petitioner contends that he is entitled under sec_165 to deduct the dollar_figure of escrowed funds that were stolen respon- dent counters that petitioner did not receive those funds and did not include them in income according to respondent petitioner therefore has no basis in those funds and consequently is not entitled to the deduction claimed under sec_165 sec_165 provides in pertinent part a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise b amount of deduction --for purposes of subsection a the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property e theft losses --for purposes of subsection a any loss arising from theft shall be treated as sus- tained during the taxable_year in which the taxpayer discovers such loss thus the amount of the deduction allowable under sec_165 is the amount prescribed by sec_1011 as the adjusted_basis for determining the loss from the sale_or_other_disposition of property see also sec_1_165-1 income_tax regs as pertinent here sec_1011 defines the term adjusted_basis as the basis determined under sec_1012 adjusted as provided in sec_1016 and sec_1012 provides that the basis_of_property is its cost petitioner claims that respondent's position in effect re- quires him to report the escrowed funds as income even though he never received them we disagree respondent does not contend that petitioner is required to include the escrowed funds in income to the contrary respondent agrees that those funds are not includible in petitioner's income because he never received them petitioner a cash_basis taxpayer never received the escrowed funds and did not include those funds in income or pay tax thereon for or any other year petitioner therefore has no basis in the escrowed funds accordingly petitioner is not entitled to a deduction under sec_165 for the theft_loss of those funds see 557_f2d_1293 9th cir 290_f2d_726 2d cir affg 34_tc_606 based on the record before us we find that petitioner is not entitled to a deduction under sec_165 for the dollar_figure of escrowed funds that were stolen to reflect the concessions of the parties decision will be entered under rule although it is not altogether clear petitioner appears to claim that mr stern paid income_tax on some of the escrowed funds the record does not support petitioner's claim even assuming arguendo that it did petitioner would still not have a basis in the escrowed funds and would not be entitled to a deduction for those funds under sec_165
